Case 3:19-cv-02074-G-BK Document 223 Filed 04/28/21               Page 1 of 8 PageID 10840




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

NATIONAL RIFLE ASSOCIATION                         §
OF AMERICA,                                        §
                                                   §
        Plaintiff and Counter-Defendant            §
                                                   §
and                                                §       CASE NO. 3:19-cv-02074-G
                                                   §
WAYNE LAPIERRE,                                    §
                                                   §
        Third-Party Defendant,                     §
                                                   §
v.                                                 §
                                                   §
ACKERMAN MCQUEEN, INC.,                            §
                                                   §
        Defendant and Counter-Plaintiff,           §
                                                   §
and                                                §
                                                   §
MERCURY GROUP, INC., HENRY                         §
MARTIN, WILLIAM WINKLER, and                       §
MELANIE MONTGOMERY,                                §
                                                   §
        Defendants.                                §


     PLAINTIFF NATIONAL RIFLE ASSOCIATION OF AMERICA’S MOTION FOR
                             CONTINUANCE

        Plaintiff National Rifle Association of America (the “NRA”) files this Motion for

Continuance, and states as follows in support thereof:

                                 I. PRELIMINARY STATEMENT

         The NRA files this Motion for Continuance in the interest of efficiency and judicial

economy, and to avoid the potential for inconsistent adjudications resulting from asynchronous

trials on interlocking claims. In sum, the NRA filed a chapter 11 Bankruptcy Case on January 15,

2021; as a consequence, pursuant to the Court’s order dated February 1, 2021, the counterclaims

Plaintiff’s Motion for Continuance                                                        Page 1
Case 3:19-cv-02074-G-BK Document 223 Filed 04/28/21                  Page 2 of 8 PageID 10841



asserted by Defendant Ackerman McQueen, Inc. (“Ackerman”) against the NRA are stayed until

the NRA’s exit from bankruptcy—projected to occur by October 2021. See Docket No. 200. In

the interim, the NRA’s affirmative claims are slated for trial, with expert-report submissions and

other pretrial deadlines approaching swiftly. The NRA seeks a continuance of those deadlines so

that it can focus its resources on its reorganization, with all parties preparing for a simultaneous

trial on all claims (and counterclaims) after the NRA exits. Moreover, proceeding as currently

scheduled risks substantial prejudice to the NRA, because Ackerman has lodged an objection, in

the NRA’s bankruptcy, to the NRA’s continued employment of litigation counsel in this case.

                               II. PROCEDURAL BACKGROUND

        1.      The NRA filed this case on August 30, 2019. [Docket No. 1].

        2.      The NRA filed its First Amended Complaint on October 25, 2019. [Docket No. 18].

        3.      As reflected on the Court’s docket, throughout 2019 and 2020, various pre-trial

motions, including motions to dismiss and motions to disqualify, were filed and briefed, and

discovery began.

        4.      On September 14, 2020, the Court issued its Memorandum Opinions and Orders on

the pending motions to dismiss and to disqualify. [Docket Nos. 164, 165, and 166].

        5.      The Court entered a Joint Status Report Order on September 15, 2020, requiring

the parties to submit a Joint Status Report to the Court on or before October 5, 2020. [Docket No.

168].

        6.      The parties filed the Joint Status Report on October 5, 2020, which outlined the

pending and contemplated discovery, and stated that the parties jointly requested at least six

months from entry of a scheduling order to complete discovery. [Docket No. 172]. At that time

no depositions had yet been taken, but both parties contemplated more than ten depositions would

be taken.

Plaintiff’s Motion for Continuance                                                            Page 2
Case 3:19-cv-02074-G-BK Document 223 Filed 04/28/21                 Page 3 of 8 PageID 10842



        7.      On October 13, 2020, the Court entered an Order Establishing Schedule and Certain

Pretrial Requirements (the “Original Scheduling Order”) setting pre-trial, expert and discovery

deadlines. Trial was set on the Court’s four-week docket beginning September 7, 2021. [Docket

No .174].

        8.      The Original Scheduling Order required the NRA to file and serve its written

designation of expert witnesses and expert witness reports on or before April 9, 2021.

        9.      On January 15, 2021, only three months after the Court entered its Original

Scheduling Order, in the middle of the contemplated six-month period needed to complete

discovery, the NRA filed bankruptcy in the United States Bankruptcy Court for the Northern

District of Texas, Dallas Division (the “Bankruptcy Court”), Case No. 21-30085-hdh11 (the

“Bankruptcy Case”), and the Bankruptcy Case was assigned to United States Bankruptcy Judge

Harlin D. Hale. A Suggestion of Bankruptcy was filed with this Court the same date. [Docket No.

193].

        10.     On January 19, 2021, this Court entered an Electronic Order ordering that the

parties file status reports stating their positions as to how their claims before this Court were

affected by the Bankruptcy Case. [Docket No. 196].

        11.     On February 1, 2021, following receipt of the parties’ Status Reports, the Court

entered an Order stating that the claims against the NRA were stayed and administratively closed,

without prejudice to re-opening upon the motion of any party pursuant to any action taken in the

related Bankruptcy proceeding. The Court further held that all other claims, which included the

NRA’s claims for affirmative relief against Defendants, were unaffected by the Bankruptcy Case.

[Docket No. 200].

        12.     On February 17, 2021, this Court ordered the parties to attend mediation with Jeff

Abrams. [Docket No. 205].

Plaintiff’s Motion for Continuance                                                          Page 3
Case 3:19-cv-02074-G-BK Document 223 Filed 04/28/21                  Page 4 of 8 PageID 10843



        13.     The NRA filed its Second Amended Complaint with leave of the Court on March

12, 2021. [Docket No. 209].

        14.     On March 26, 2021, due to the filing of the Bankruptcy Case, the fact that the

Bankruptcy Court had scheduled multi-week evidentiary hearings to be held during the first two

weeks of April on motions to dismiss the Bankruptcy Case and/or appoint a Chapter 11 trustee

filed by several parties, including Ackerman, and the fact that mediation was scheduled for April

12, 2021, the parties filed a Joint Motion to Amend Scheduling Order seeking to extend the expert

witness disclosure and other pre-trial deadlines (the “Joint Motion”). [Docket No. 215].

        15.     The Court granted the Joint Motion by Order dated March 27, 2021 (the “Amended

Scheduling Order”). [Docket No. 217].

        16.     The Amended Scheduling Order requires the NRA to file its written designation of

expert witnesses and serve its expert reports on or before May 24, 2021, dispositive motions are

due by June 14, 2021, and discovery is to be completed by July 16, 2021. Pre-trial materials are

to be filed by August 16, 2021, and trial remains set on the Court’s four-week docket beginning

September 7, 2021.

        17.     The mediation occurred on April 12, 2021, but did not result in a settlement.

        18.     The evidentiary hearings on Ackerman’s and other parties’ motions to dismiss

and/or appoint a trustee in the Bankruptcy Court have taken much longer than originally

anticipated, and are scheduled to continue into the week of May 3, 2021. The Bankruptcy Court

has indicated it intends to rule within approximately a week after the hearings conclude.

        19.     Given the delay in completing the evidentiary hearings in the Bankruptcy Court

and the automatic stay in effect as to Ackerman’s claims against the NRA, and in an effort to save

all parties unnecessary costs during the Bankruptcy Case, the NRA’s bankruptcy counsel conferred

with counsel for Ackerman on April 14, 2021 regarding a three- to six-month continuance of the

Plaintiff’s Motion for Continuance                                                              Page 4
Case 3:19-cv-02074-G-BK Document 223 Filed 04/28/21                 Page 5 of 8 PageID 10844



pre-trial deadlines and trial in this case. Ackerman refused to agree even to a brief, three-month

continuance, despite the fact that: (i) Ackerman’s own claims are stayed; and (ii) Ackerman

actively opposes the NRA’s continued retention of trial counsel in this case over the next several

months.

                                     III. RELIEF REQUESTED

        20.     The NRA requests that the Court grant a six-month extension of the pre-trial

deadlines, including expert witness deadlines, in this case, in order to allow the NRA to focus its

resources on the Bankruptcy Case and to complete the ongoing evidentiary hearings on

Ackerman’s motion to dismiss and/or for a trustee in the Bankruptcy Court. This relief is not

prejudicial to Ackerman, as Ackerman’s claims against the NRA are stayed by the automatic stay.

                                     IV. GROUNDS FOR RELIEF

        21.     The evidentiary hearings on the motions to dismiss or for appointment of a Chapter

11 trustee in Bankruptcy Court have been ongoing for multiple days every week since early April,

and are scheduled to continue into the week of May 3. Many of the upper executives of the NRA

that are witnesses in this case have been preparing for and testifying in the ongoing evidentiary

hearings in the Bankruptcy Court. In addition, many of them were required to give depositions in

advance of the evidentiary hearings on an expedited discovery schedule. Thousands of pages of

documents were also requested and produced on the same expedited discovery schedule.

        22.     The NRA’s management, many of whom are potential witnesses in this case, on

top of running the day-to-day operations of the NRA, have also been dealing with the heavy

administrative burden of operating inside of a Chapter 11 Bankruptcy Case, including preparation

and participation in the creditors’ meeting under Section 341 of the Bankruptcy Code (spread over

three days), responding to numerous information and discovery requests from the United States

Trustee, the Official Committee of Unsecured Creditors, and other parties in interest, preparing

Plaintiff’s Motion for Continuance                                                           Page 5
Case 3:19-cv-02074-G-BK Document 223 Filed 04/28/21                   Page 6 of 8 PageID 10845



and filing Schedules and Statements of Financial Affairs and Monthly Operating Reports, and

filing applications for approval of various matters required to be approved by the Bankruptcy Court

that would not be required when operating outside of the bankruptcy. Many of these matters require

appearances to give testimony by the NRA’s management.

        23.     These extreme demands on the time of the Debtor’s management and professionals

necessitate that the NRA request that this Court grant the NRA a continuance in this case.

        24.     Ackerman is opposing a continuance of this case, while at the same time objecting

to the application filed in the Bankruptcy Court to approve the retention of the undersigned counsel

for purposes of continuing to represent the NRA in this very case, thereby prejudicing the

undersigned counsel’s ability to prepare this case for trial. Until the undersigned counsel’s

retention application is approved by the Bankruptcy Court, counsel cannot do the work necessary

to prepare this case for trial and be assured of getting paid for the work.

        25.     Ackerman is attempting to gain a procedural advantage and to prejudice the NRA

at a time when its resources are substantially focused on its reorganization. In particular,

Ackerman continues to insist that multiple claims in this case go forward while, simultaneously,

lodging objections in Bankruptcy Court that are designed to prevent the NRA from retaining trial

counsel in this matter to prosecute those claims.

        26.     Ackerman has not sought to lift the stay since January 15, 2021.

        27.     Ackerman’s claims are, therefore, stayed, and cannot proceed to trial along with the

NRA’s claims in this case, resulting in the potential necessity for two trials on claims and

counterclaims that are factually intertwined with one another, resulting in a waste of judicial

resources, and unnecessary duplicative costs and waste of time and resources for the parties.

        28.     The NRA filed the Bankruptcy Case, among other reasons, to take advantage of the

breathing spell offered by the automatic stay under section 362 of the Bankruptcy Code. The NRA

Plaintiff’s Motion for Continuance                                                            Page 6
Case 3:19-cv-02074-G-BK Document 223 Filed 04/28/21                  Page 7 of 8 PageID 10846



needs to focus its resources on the ongoing hearings in Bankruptcy Court and its efforts to

successfully reorganize.

        29.     There is no prejudice to Ackerman in a six-month continuance of the pre-trial

deadlines and trial date on the NRA’s claims against Ackerman. The NRA is asking for a

continuance of its own claims. The Ackerman claims are stayed.

        30.     There is no justifiable reason for Ackerman’s insistence that the NRA prepare for

an imminent trial on its own claims during the pendency of its bankruptcy (while potentially being

deprived of its chosen lawyers), only to potentially face a second trial on Ackerman’s

counterclaims after the NRA emerges from bankruptcy. The potential prejudice to the NRA is

especially acute given that the NRA is currently expending significant resources on a multi-week

trial, being conducted in Bankruptcy Court, regarding Ackerman’s own motion to dismiss or

appoint a trustee. In essence, Ackerman wishes to advance its hostilities against the NRA in

multiple courts while obstructing the NRA’s access to counsel. The prejudice and inefficiency

that would result from such an approach are wholly avoidable—the Court need only continue

approaching deadlines to ensure that the NRA’s claims, and Ackerman’s, can be prepared for trial

(and then tried) simultaneously as customary.

        31.     By this Motion, the NRA seeks to save costs and promote judicial efficiency while

the NRA is in the early stages of its Bankruptcy Case, not to cause any undue delay in the resolution

of this case.

        WHEREFORE, for the reasons set forth herein, the NRA requests that the Court grant a

six-month continuance of all pre-trial deadlines in the Amended Scheduling Order, including the

May 24, 2021 expert witness deadline, as well as the trial date of this case, and grant the NRA

such other and further relief as the Court deems just and proper.



Plaintiff’s Motion for Continuance                                                            Page 7
Case 3:19-cv-02074-G-BK Document 223 Filed 04/28/21                  Page 8 of 8 PageID 10847



Dated: April 28, 2021                        Respectfully submitted,

                                             By:    /s/ John Frazer
                                                    John Frazer
                                                    Secretary and General Counsel
                                                    National Rifle Association of America
                                                    11250 Waples Mill Rd.
                                                    Fairfax, VA 22030
                                                    (703) 267-1254
                                                    john.frazer@nrahq.org

                                             BREWER, ATTORNEYS & COUNSELORS


                                             By:    /s/ Jason F. Clouser
                                                    Jason F. Clouser
                                                    State Bar No. 24111395
                                                    jfc@brewerattorneys.com
                                                    Alessandra P. Allegretto
                                                    State Bar No. 24109575
                                                    apa@brewerattorneys.com
                                                    1717 Main St. Suite 5900
                                                    Dallas, Texas 75201
                                                    Telephone: (214) 653-4000
                                                    Facsimile: (214) 653-1015

                                             ATTORNEYS FOR THE PLAINTIFF AND
                                             COUNTER-DEFENDANT THE NATIONAL
                                             RIFLE ASSOCIATION OF AMERICA



                                     CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on April 28, 2021 a true and correct copy of the
foregoing was served via the Court’s ECF system.

                                              /s/ Jason F. Clouser

                               CERTIFICATE OF CONFERENCE

       On April 14, 2021 and April 27, 2021, counsel in the NRA’s Bankruptcy Case conferred
with counsel for Ackerman regarding the relief requested in this Motion, and Ackerman’s
counsel stated that Ackerman is opposed to the relief requested.

                                             _/s/_ Jason F. Clouser______


Plaintiff’s Motion for Continuance                                                          Page 8
